Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 and 25 is pending.

Applicant’s response filed April 14, 2021 has been received and entered in the application.

Action Summary
Claims 1-2 and 6 is objected is withdrawn due to applicants amendment of claims.
Claims 1-4, 8, and 11-16 were rejected under 35 USC §112(b) is withdrawn due to applicants amendment of claims.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants amendment of claims.
Claim 15 was rejected because the trademark Avicel® is withdraw due to applicants amendment of claims.
Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (U.S. Publication 2016/0287594) and in view of European Medicines Agency (hereinafter EMA) (9 October 2017 EMA/CHMP/272866/2013 Committee for .

Response to Arguments
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants aruge that EMA does not teach the advantages associated with its use in Applicant’s invention such as stabilization of the formulation thereby preventing undesired co-crystals, impurities or sedimentation as discussed for instance, at page 5, line 32-page 6, line 4.  This argument has been fully considered but has not been found persuasive.  EMA teaches that the use of benzoic acid and benzyl alcohol as excipients and mainly employed as solubilizing agent and/or preservative in medicinal products. It would have been obvious to one of ordinary skills in the art to incorporate benzyl alcohol to the composition of Gupta.  One would have been motivated to incorporate benzyl alcohol because it is known in the art to be an effective preservative in pharamaceutical composition as disclosed by EMA with a reasonable expectation of success absence evidence to the contrary.  Additionally, the instant claims do not recite a method for 


For the ease of the applicants, the previous office action dated 10/14/2020 is reproduced with modifications below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (U.S. Publication 2016/0287594) and in view of European Medicines Agency (hereinafter EMA) (9 October 2017 EMA/CHMP/272866/2013 Committee for Human Medicinal Products (CHMP), pages 1-15) both are of record.

Gupta teaches Example 2, Liquid Suspension Composition Containing Ibrutinib, 0.125 (i) 70 mg/mL Ibrutinib Liquid Suspension. A liquid composition containing 70 mg/mL of Ibrutinib was prepared. Specifically, water (300 mL) was mixed with a composition MCC of CCS (Avicel RC591; 6.5 g) for 30 minutes. This dispersion was then homogenized for 30 seconds using a SILVERSONR) homogenizer L2R at the maximal speed (7500 rpm). HPMC (29105 mPas; 1.25 g) was mixed with water (120 mL) until homogeneous using a magnetic stirrer. Micronized Ibrutinib (35 g, Lonza Clinical) was then added to the HPMC solution and mixed for 120 minutes. The MCC/CCS dispersion was then mixed with the Ibrutinib mixture. Sucralose (0.5 g), sodium methyl parahydroxybenzoate (0.5725 g), and sodium ethyl parahydroxybenzoate (0.2875 g) were added to the mixture. After about 10 minutes stirring, citric acid monohydrate (0.7565g), and disodium hydrogen phosphate anhydrous parenteral (0.69 g) were then added to this mixture. The mixture was stirred for about 10 minutes until the content solubilized. The pH of the mixture was measured and found to be 5.99, thereby eliminating the need to adjust the pH. The mixture was then diluted with purified water until a final weight of 510.5 g. The mixture was again measured and found to be about 6.  0127. The concentration for each component in the final liquid composition is provided in Table 2. (ii) 40 mg/mL Ibrutinib Liquid Suspension 
(i) about 40 to about 45% by weight of Ibrutinib;
(ii) about 44 to about 47% by weight of microcrystalline
cellulose;
(iii) about 6 to about 8% by weight of croscarmellose
Sodium;
(iv) about 1 to about 5% by weight of sodium lauryl
Sulfate; and
(v) about 0.2 to about 0.3% by weight of magnesium
Stearate.
18. A pharmaceutical composition comprising:
(i) about 140 mg of Ibrutinib;
(ii) about 151 mg of microcrystalline cellulose;
(iii) about 23 mg of croscarmellose sodium;
(iv) about 14 mg of sodium lauryl Sulfate; and


Gupta does not expressly disclose benzyl alcohol. 

 EMA teaches that the use of benzoic acid and benzyl alcohol as excipients and mainly employed as solubilizing agent and/or preservative in medicinal products (page 3).  Benzyl alcohol is notably used via intramuscular administration in antibiotics, anti-inflammatory products or neuroleptics for its anaesthetic properties, in order to reduce pain at the injection site. The median concentration is 150 mg per injection (30 mg/ml). The range of injected dose varies from 20 to 600 mg/day (page 4).
It would have been obvious to one of ordinary skills in the art to incorporate benzyl alcohol to the composition of Gupta.  One would have been motivated to incorporate benzyl alcohol because it is known in the art to be an effective preservative in pharamaceutical composition as disclosed by EMA with a reasonable expectation of success absence evidence to the contrary.
With regards to the concentration of Ibrutinib , benzyl alcohol, microcrystalline
Cellulose, croscarmellose sodium, water, sucralose and citric acid; it would have been obvious to one of ordinary skills to optimize the concentration and/or dosage of such agents because ibrutinib, microcrystalline cellulose, croscarmellose sodium, water, sucralose and citric acid are taught in Gupta in a range and/or dosages that complete encompasses the instantly claimed ranges and/or dosages.  And benzyl alcohol is a well known preservative in which is taught in a range than is within the instantly claimed range.  The amounts of active agents to be used, the pharmaceutical forms, e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 1-16 and 25 is rejected.
No claims are allowed.

Communication
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.